Title: From Thomas Jefferson to Albert Gallatin, 30 April 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Apr. 30. 08.
                  
                  case of the Flensburg.
                  Our laws permit a foreigner to hold any property in our country except lands. a foreigner may contract for a ship to be built for him, so that she will be his from the time of laying the keel, or he may contract so as that she shall be his only when launched, or when rigged Etc. the act of delivery to him or his agent fixes in that case the moment when she becomes his property. if the Flensburg was delivered to the agent of the Danish merchant, by such an act of delivery as by our laws will transfer personal property, before the 22d of December, she was then Danish property. the statement says that a bill of building and sale dated Dec. 10. proved her to be then Danish property. if the Collector shall find that she was actually Danish property before Dec. 22. I should think her entitled as a foreign vessel. I suppose she did not take out an American register. this would be corroborative proof that tho built in America, she was not meant to be, nor ever became an American bottom, for I presume the Register is what completes the American bottom. the matter of fact should be proved to the Collector.
                  Rhode island packets.
                  The pretension that the navigation from Newport to New York is entirely a navigation of rivers, bays & sounds, would take from language all kind of certainty. there is not one point of the coast of R. Island from which a perpendicular line does not lead into the main ocean. a very small proportion of these would lead across Block island: but to say that Block island covers the whole coast from Martha’s vineyard to Long island so as to make it all a sound, is too gross for any one who casts his eye on the map. the difference of regulation too, between bay-craft & coasting vessels since the act of April 25. is very inconsiderable.
                  
                     Th: Jefferson
                     
                  
               